 


117 HR 4346 : Legislative Branch Appropriations Act, 2022
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB 
117th CONGRESS 1st Session 
H. R. 4346 
IN THE SENATE OF THE UNITED STATES 

July 29, 2021
Received; read twice and referred to the Committee on Appropriations

AN ACT 
Making appropriations for Legislative Branch for the fiscal year ending September 30, 2022, and for other purposes.  
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Legislative Branch for the fiscal year ending September 30, 2022, and for other purposes, namely: ILEGISLATIVE BRANCH HOUSE OF REPRESENTATIVESSalaries and ExpensesFor salaries and expenses of the House of Representatives, $1,714,996,045, as follows:House Leadership OfficesFor salaries and expenses, as authorized by law, $34,949,640, including: Office of the Speaker, $10,036,950, including $35,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $3,565,870, including $15,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $10,036,950, including $17,500 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $2,962,080, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $2,684,990, including $5,000 for official expenses of the Minority Whip; Republican Conference, $2,831,400; Democratic Caucus, $2,831,400: Provided, That such amount for salaries and expenses shall remain available from January 3, 2022 until January 2, 2023.Members’ Representational AllowancesINCLUDING MEMBERS’ CLERK HIRE, OFFICIAL EXPENSES OF MEMBERS, AND OFFICIAL MAILFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $774,400,000. Allowance for Compensation of Interns in Member OfficesFor the allowance established under section 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a) for the compensation of interns who serve in the offices of Members of the House of Representatives, $15,435,000, to remain available through January 2, 2023: Provided, That notwithstanding section 120(b) of such Act, an office of a Member of the House of Representatives may use not more than $35,000 of the allowance available under this heading during legislative year 2022.Allowance for Compensation of Interns in House Leadership OfficesFor the allowance established under section 113 of the Legislative Branch Appropriations Act, 2020 (2 U.S.C. 5106) for the compensation of interns who serve in House leadership offices, $438,000, to remain available through January 2, 2023: Provided, That of the amount provided under this heading, $240,500 shall be available for the compensation of interns who serve in offices of the majority, to be allocated among such offices by the Speaker of the House of Representatives, and $197,500 shall be available for the compensation of interns who serve in offices of the minority, to be allocated among such offices by the Minority Floor Leader.Allowance for Compensation of Interns in House Standing, Special and Select Committee OfficesFor the allowance established under section 113(a)(1) of this Act for the compensation of interns who serve in offices of standing, special, and select committees (other than the Committee on Appropriations), $1,943,910, to remain available through January 2, 2023: Provided, That of the amount provided under this heading, $971,955 shall be available for the compensation of interns who serve in offices of the majority, and $971,955 shall be available for the compensation of interns who serve in offices of the minority, to be allocated among such offices by the Chair, in consultation with the ranking minority member, of the Committee on House Administration.Allowance for Compensation of Interns in House Appropriations Committee OfficesFor the allowance established under section 113(a)(2) of this Act for the compensation of interns who serve in offices of the Committee on Appropriations, $345,584, to remain available through January 2, 2023: Provided, That of the amount provided under this heading, $172,792 shall be available for the compensation of interns who serve in offices of the majority, and $172,792 shall be available for the compensation of interns who serve in offices of the minority, to be allocated among such offices by the Chair, in consultation with the ranking minority member, of the Committee on Appropriations.Committee EmployeesStanding Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $167,101,000: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2022, except that $3,100,000 of such amount shall remain available until expended for committee room upgrading.Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $29,917,250, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2022.Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $288,480,800 (reduced by $1,000,000) (increased by $1,000,000), including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, and including not more than $25,000 for official representation and reception expenses, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, $36,500,000, of which $9,000,000 shall remain available until expended; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $27,695,000 (increased by $100,000) (reduced by $100,000), of which $15,000,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $193,187,800 (increased by $100,000) (reduced by $100,000), of which $30,000,000 shall remain available until expended; for salaries and expenses of the Office of Diversity and Inclusion, $3,000,000, of which $1,000,000 shall remain available until expended; for salaries and expenses of the Office of the Whistleblower Ombuds, $1,250,000; for salaries and expenses of the Office of the Inspector General, $5,019,000; for salaries and expenses of the Office of General Counsel, $1,912,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,134,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,600,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $12,625,000, of which $2,000,000 shall remain available until expended; for salaries and expenses of the Office of Interparliamentary Affairs, $934,000; for other authorized employees, $624,000.Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $399,984,861, including: supplies, materials, administrative costs and Federal tort claims, $1,555,000; official mail for committees, leadership offices, and administrative offices of the House, $190,000; Government contributions for health, retirement, Social Security, contractor support for actuarial projections, and other applicable employee benefits, $356,000,000, to remain available until March 31, 2023, except that $25,000,000 of such amount shall remain available until expended; salaries and expenses for Business Continuity and Disaster Recovery, $23,812,861, of which $6,000,000 shall remain available until expended; transition activities for new members and staff, $5,895,000, to remain available until expended; Wounded Warrior Program and the Congressional Gold Star Family Fellowship Program, $9,294,000, to remain available until expended; Office of Congressional Ethics, $1,738,000; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $1,500,000.House of Representatives Modernization Initiatives Account(INCLUDING TRANSFER OF FUNDS)For the House of Representatives Modernization Initiatives Account established under section 115 of the Legislative Branch Appropriations Act, 2021 (2 U.S.C. 5513), $2,000,000, to remain available until expended: Provided, That disbursement from this account is subject to approval of the Committee on Appropriations of the House of Representatives: Provided further, That funds provided in this account shall only be used for initiatives recommended by the Select Committee on Modernization or approved by the Committee on House Administration. Administrative ProvisionsREQUIRING AMOUNTS REMAINING IN MEMBERS’ REPRESENTATIONAL ALLOWANCES TO BE USED FOR DEFICIT REDUCTION OR TO REDUCE THE FEDERAL DEBT 110. (a)Notwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—members’ representational allowances shall be available only for fiscal year 2022. Any amount remaining after all payments are made under such allowances for fiscal year 2022 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). 
(b)The Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section. (c)As used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.LIMITATION ON AMOUNT AVAILABLE TO LEASE VEHICLES 
111.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month.CYBERSECURITY ASSISTANCE FOR HOUSE OF REPRESENTATIVES 112.The head of any Federal entity that provides assistance to the House of Representatives in the House's efforts to deter, prevent, mitigate, or remediate cybersecurity risks to, and incidents involving, the information systems of the House shall take all necessary steps to ensure the constitutional integrity of the separate branches of the government at all stages of providing the assistance, including applying minimization procedures to limit the spread or sharing of privileged House and Member information. 
113.ALLOWANCES FOR COMPENSATION OF INTERNS IN HOUSE COMMITTEE OFFICES 
(a) Establishment of allowancesThere are established for the House of Representatives the following allowances: (1)An allowance which shall be available for the compensation of interns who serve in offices of a standing, special, or select committee of the House (other than the Committee on Appropriations). 
(2)An allowance which shall be available for the compensation of interns who serve in offices of the Committee on Appropriations. (b)Benefit exclusionSection 104(b) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(b)) shall apply with respect to an intern who is compensated under an allowance under this section in the same manner as such section applies with respect to an intern who is compensated under the Members’ Representational Allowance. 
(c)DefinitionsIn this section, the term intern, with respect to a committee of the House, has the meaning given such term with respect to a Member of the House of Representatives in section 104(c)(2) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(c)(2)). (d)Conforming amendment relating to transfer of amountsSection 101(c)(2) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 5507(c)(2)) is amended by inserting after ‘Allowance for Compensation of Interns in Member Offices’, the following: ‘Allowance for Compensation of Interns in House Appropriations Committee Offices’, ‘Allowance for Compensation of Interns in House Standing, Special and Select Committee Offices’,. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2022 and each succeeding fiscal year. JOINT ITEMSFor Joint Committees, as follows:Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $12,059,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1)an allowance of $3,500 per month to the Attending Physician; 
(2)an allowance of $2,500 per month to the Senior Medical Officer; (3)an allowance of $900 per month each to three medical officers while on duty in the Office of the Attending Physician; 
(4)an allowance of $900 per month to 2 assistants and $900 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5) $2,880,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $4,063,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of Congressional Accessibility ServicesSalaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,580,000 (increased by $250,000), to be disbursed by the Secretary of the Senate.CAPITOL POLICESalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $480,454,000 of which overtime shall not exceed $52,970,000 unless the Committee on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or a duly authorized designee.General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $123,514,000, to be disbursed by the Chief of the Capitol Police or a duly authorized designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2022 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security.Administrative Provision 
114.FLSA overtime compensation included as basic pay of members of Capitol Police 
(a)In generalSection 8331(3) of title 5, United States Code, is amended— (1)in subparagraph (H), by striking and at the end; 
(2)in subparagraph (I), by inserting and after the semicolon; (3)by inserting after subparagraph (I) the following: 
 
(J)with respect to a member of the Capitol Police, overtime pay received on or after the date of enactment of this subparagraph for overtime under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) by operation of section 102(a)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1302(a)(1)), for up to an amount equal to 50 percent of any annual statutory maximum in overtime pay for customs officers set pursuant to section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1));; and (4)in the undesignated matter following subparagraph (J) (as added by paragraph (3)), by striking subparagraphs (B) through (I) of this paragraph and inserting subparagraphs (B) through (J) of this paragraph,. 
(b)Implementation 
(1)In generalSection 8415 of title 5, United States Code, is amended by adding at the end the following:  (o) (1)No part of overtime pay (as described in section 8331(3)(J)) paid to a member of the Capitol Police shall be treated as basic pay for purposes of any computation of an annuity under this section, unless, before the date of the separation on which entitlement to annuity is based, the separating individual has completed at least 15 years of service (whether performed before, on, or after the date of the enactment of this subsection). 
(2)If the condition under paragraph (1) is met, then any amounts received by the individual in the form of such overtime pay shall (for the purposes referred to in paragraph (1)) be treated as basic pay, but only to the extent that such amounts are attributable to service performed on or after the date of the enactment of this subsection, and only to the extent of the percentage allowable, which shall be determined as follows:   If the total amount of service performed, on or after the date of enactment of this subsection:Then, the percentage allowable is:  Less than 4 years50 At least 4 but less than 8 years75 At least 8 years100. (3)Notwithstanding any other provision of this subsection, 100 percent of all amounts received as overtime pay (as described in section 8331(3)(J)) shall, to the extent attributable to service performed on or after the date of the enactment of this subsection, be treated as basic pay for purposes of computing— 
(A)an annuity under section 8452; and (B)a survivor annuity under subchapter IV, if based on the service of an individual who dies before separating from service.. 
(2)InformationNot less than once every year following the date of enactment of this section, the United States Capitol Police shall provide information to the Office of Personnel Management for the purposes of carrying out this section and the amendments made by this section, including information used to determine the normal-cost percentage (as that term is defined in section 8401 of title 5, United States Code).  (c)Technical amendmentThe second instance of subsection (s) (relating to physician comparability allowance) of section 8339 of title 5, United States Code, is redesignated as subsection (t). OFFICE OF CONGRESSIONAL WORKPLACE RIGHTSSalaries and ExpensesFor salaries and expenses necessary for the operation of the Office of Congressional Workplace Rights, $8,000,000, of which $2,500,000 shall remain available until September 30, 2023, and of which not more than $1,000 may be expended on the certification of the Executive Director in connection with official representation and reception expenses.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $60,953,000: Provided, That the Director shall use not less than $500,000 of the amount made available under this heading for (1) improving technical systems, processes, and models for the purpose of improving the transparency of estimates of budgetary effects to Members of Congress, employees of Members of Congress, and the public, and (2) to increase the availability of models, economic assumptions, and data for Members of Congress, employees of Members of Congress, and the public.ARCHITECT OF THE CAPITOLCapital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $154,915,000 (reduced by $3,504,000) (reduced by $250,000) (reduced by $250,000), of which $8,527,000 shall remain available until September 30, 2026.Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $43,397,000, of which $12,899,000 shall remain available until September 30, 2026.Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $15,437,000 (increased by $3,504,000), of which $2,000,000 shall remain available until September 30, 2026.House Office Buildings(INCLUDING TRANSFER OF FUNDS)For all necessary expenses for the maintenance, care and operation of the House office buildings, $193,407,000 (increased by $100,000) (reduced by $100,000), of which $27,900,000 shall remain available until September 30, 2026, and of which $93,000,000 shall remain available until expended for the restoration and renovation of the Cannon House Office Building: Provided, That of the amount made available under this heading, $9,000,000 shall be derived by transfer from the House Office Building Fund established under section 176(d) of the Continuing Appropriations Act, 2017, as added by section 101(3) of the Further Continuing Appropriation Act, 2017 (Public Law 114–254; 2 U.S.C. 2001 note).Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $119,601,000, of which $29,000,000 shall remain available until September 30, 2026: Provided, That not more than $10,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2022.Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $103,578,000, of which $70,000,000 shall remain available until September 30, 2026.Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computing Facility, and Architect of the Capitol security operations, $62,031,000, of which $32,800,000 shall remain available until September 30, 2026.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $28,824,000, of which $14,100,000 shall remain available until September 30, 2026: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee.Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $26,094,000.Administrative ProvisionNO BONUSES FOR CONTRACTORS BEHIND SCHEDULE OR OVER BUDGET  115.None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program.LIBRARY OF CONGRESSSalaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; information technology services provided centrally; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $548,317,000 (increased by $250,000), and, in addition, amounts credited to this appropriation during fiscal year 2022 under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150), shall remain available until expended: Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That of the total amount appropriated, not more than $18,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses, including for the Overseas Field Offices: Provided further, That of the total amount appropriated, $9,661,000 shall remain available until expended for the Teaching with Primary Sources program: Provided further, That of the total amount appropriated, $1,419,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System: Provided further, That of the total amount appropriated, $250,000 shall remain available until expended for the Surplus Books Program to promote the program and facilitate a greater number of donations to eligible entities across the United States: Provided further, That of the total amount appropriated, $3,831,000 shall remain available until expended for the Veterans History Project to continue digitization efforts of already collected materials, reach a greater number of veterans to record their stories, and promote public access to the Project: Provided further, That of the total amount appropriated, $10,000,000 shall remain available until expended for the Library's Visitor Experience project, and may be obligated and expended only upon approval by the Subcommittee on the Legislative Branch of the Committee on Appropriations of the House of Representatives and by the Subcommittee on the Legislative Branch of the Committee on Appropriations of the Senate: Provided further, That of the total amount made available under this heading, $1,500,000 (in addition to funds previously appropriated for de-acidification) shall remain available until September 30, 2024, for the continued phase-out and retirement of the de-acidification preservation program.Copyright OfficeSALARIES AND EXPENSESFor all necessary expenses of the Copyright Office, $98,038,000, of which not more than $38,004,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2022 under sections 708(d) and 1316 of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That not more than $6,969,000 shall be derived from collections during fiscal year 2022 under sections 111(d)(2), 119(b)(3), 803(e), and 1005 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $44,974,000: Provided further, That of the funds provided under this heading, not less than $17,100,000 is for modernization initiatives, of which $10,000,000 shall remain available until September 30, 2023: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).Congressional Research ServiceSALARIES AND EXPENSESFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $131,770,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate: Provided further, That this prohibition does not apply to publication of non-confidential Congressional Research Service (CRS) products: Provided further, That a non-confidential CRS product includes any written product containing research or analysis that is currently available for general congressional access on the CRS Congressional Intranet, or that would be made available on the CRS Congressional Intranet in the normal course of business and does not include material prepared in response to Congressional requests for confidential analysis or research.National Library Service for the Blind and Print DisabledSALARIES AND EXPENSESFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $61,227,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and print disabled residents at no cost to the individual.Administrative Provisions 
116.REIMBURSABLE AND REVOLVING FUND ACTIVITIES 
(a)In generalFor fiscal year 2022, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $292,430,000. (b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch. 
117.GIFTS (a)Revising authorities of Librarian to accept giftsThe first undesignated paragraph of section 4 of the Act entitled An Act to create a Library of Congress Trust Fund Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 160), is amended— 
(1)in the first sentence— (A)by striking and before (3) gifts or bequests of money for immediate disbursement; and 
(B)by striking the period at the end and inserting the following: ; and (4) gifts or bequests of securities or other personal property.; (2) in the second sentence, by inserting of money after bequests; 
(3)in the third sentence, by striking enter them and inserting enter the gift, bequest, or proceeds; and (4)by inserting after the second sentence the following new sentence: In the case of a gift of securities, the Librarian shall sell the gift and provide the donor with such acknowledgment as needed for the donor to substantiate the gift.. 
(b)Effective dateThe amendments made by this section shall apply with respect to fiscal year 2022 and each succeeding fiscal year.   118.LIBRARY OF CONGRESS ORDERS UNDER TASK AND DELIVERY ORDER CONTRACTS (a)Contract ModificationsAn order issued under a task order contract or a delivery order contract (as such terms are defined in section 4101 of title 41, United States Code) entered into by the Librarian of Congress may not increase the scope, period, or maximum value of the contract under which the order is issued. The scope, period, or maximum value of the contract may be increased only by modification of the contract. 
(b)Exceptions from advertising requirementSection 6102 of title 41, United States Code, is amended by adding at the end the following:  (j)Librarian of CongressSection 6101 of this title does not apply to a procurement made against an order placed under a task order contract or a delivery order contract (as such terms are defined in section 4101 of this title) entered into by the Librarian of Congress.. 
(c)Protests 
(1)Protest not authorizedA protest to an order described in subsection (a) filed pursuant to the procedures in subchapter V of chapter 35 of title 31, United States Code, is not authorized unless such protest— (A)is an objection on the basis that the order is in violation of subsection (a); or 
(B)concerns an order valued in excess of $10,000,000. (2)Jurisdiction over protestsNotwithstanding section 3556 of title 31, United States Code, the Comptroller General shall have exclusive jurisdiction of a protest authorized under paragraph (1)(B). 
(d)Effective dateThis section and the amendment made by this section shall apply with respect to fiscal year 2022 and each succeeding fiscal year.GOVERNMENT PUBLISHING OFFICECongressional Publishing(INCLUDING TRANSFER OF FUNDS)For authorized publishing of congressional information and the distribution of congressional information in any format; publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $80,184,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.Public Information Programs of the Superintendent of DocumentsSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS) For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications in any format, and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $34,020,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for the preceding two fiscal years to depository and other designated libraries: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate.Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $11,345,000, to remain available until expended, for information technology development and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses: Provided further, That the Business Operations Revolving Fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code: Provided further, That the Business Operations Revolving Fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: Provided further, That activities financed through the Business Operations Revolving Fund may provide information in any format: Provided further, That the Business Operations Revolving Fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at Government Publishing Office's passport facility in the District of Columbia.GOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $729,262,000 (reduced by $6,000,000) (increased by $6,000,000) (reduced by $4,200,000) (increased by $4,200,000): Provided, That, in addition, $38,900,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.OPEN WORLD LEADERSHIP CENTER TRUST FUNDFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $6,000,000: Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia.Administrative Provision 119.CONVERSION OF OPEN WORLD LEADERSHIP CENTER TO CONGRESSIONAL OFFICE FOR INTERNATIONAL LEADERSHIP (a)Conversion (1)Establishment of officeSection 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151) is amended— 
(A)in the heading, by striking Open World Leadership Center and inserting Congressional Office for International Leadership; (B)by amending paragraph (1) of subsection (a) to read as follows:  
 
(1)In generalThere is established in the legislative branch of the Government an office to be known as the ‘Congressional Office for International Leadership’ (the ‘Office’).; and (C)in paragraph (2) of subsection (a), by striking “The Center” and inserting “The Office”. 
(2)Purpose; grant program; applicationSection 313(b) of such Act (2 U.S.C. 1151(b)) is amended— (A)in paragraph (1), by striking the Center and inserting the Office; 
(B)in paragraph (2), by striking the Center each place it appears and inserting the Office; (C)in paragraph (3)(C)(iii), by striking the Center and inserting the Office;  
(D)in paragraph (4)(A), by striking the Center each place it appears and inserting the Office; and (E)in paragraph (4)(B)(iv), by striking the Center and inserting the Office.  
(3)Trust fundSection 313(c) of such Act (2 U.S.C. 1151(c)) is amended— (A)by amending paragraph (1) to read as follows: 
 
(1)In GeneralThere is established in the Treasury of the United States a trust fund to be known as the ‘Congressional Office for International Leadership Fund’ (the ‘Fund’), which shall consist of amounts which may be appropriated, credited, or transferred to it under this section.; and (B)by striking the Center each place it appears in paragraphs (2) and (3)(B) and inserting the Office. 
(4)Executive directorSection 313(d) of such Act (2 U.S.C. 1151(d)) is amended by striking the Center each place it appears and inserting the Office. (5)Administrative provisionsSection 313(e) of such Act (2 U.S.C. 1151(e)) is amended by striking the Center each place it appears and inserting the Office. 
(b)Participation of emerging civic leaders of eligible foreign statesSection 313(b) of such Act (2 U.S.C. 1151(b)) is amended by striking political leaders each place it appears in paragraphs (1) and (2) and inserting political and civic leaders.  (c)References in lawAny reference in any law, rule, or regulation— 
(1)to the Open World Leadership Center shall be deemed to refer to the Congressional Office for International Leadership; and (2)to the Open World Leadership Center Trust Fund shall be deemed to refer to the Congressional Office for International Leadership Fund. 
(d)Effective Date; Transition 
(1)Effective dateThis section and the amendments made by this section shall take effect on or after the later of October 1, 2021, or the date of enactment of this Act. (2)Service of current executive directorThe individual serving as the Executive Director of the Open World Leadership Center as of the day before the date of the enactment of this Act shall be deemed to have been appointed by the Librarian of Congress to serve as the Executive Director of the Congressional Office for International Leadership.JOHN C. STENNIS CENTER FOR PUBLIC SERVICE TRAINING AND DEVELOPMENTFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000. IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION 
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2022 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES 
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law.COSTS OF LEGISLATIVE BRANCH FINANCIAL MANAGERS COUNCIL  205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LIMITATION ON TRANSFERS 
206.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 207. (a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate, unless through regulations as authorized by section 402(b)(8) of the Capitol Visitor Center Act of 2008 (2 U.S.C. 2242(b)(8)). 
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.LIMITATION ON TELECOMMUNICATIONS EQUIPMENT PROCUREMENT 208. (a)None of the funds appropriated or otherwise made available under this Act may be used to acquire telecommunications equipment produced by Huawei Technologies Company or ZTE Corporation for a high or moderate impact information system, as defined for security categorization in the National Institute of Standards and Technology’s (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency, office, or other entity acquiring the equipment or system has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to inform acquisition decisions for high or moderate impact information systems within the Federal Government; (2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the Federal Bureau of Investigation and other appropriate agencies; and 
(3)in consultation with the Federal Bureau of Investigation or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such telecommunications equipment for inclusion in a high or moderate impact system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or the Russian Federation. (b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high or moderate impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation strategy for any identified risks; (2)determined, in consultation with NIST and the Federal Bureau of Investigation, that the acquisition of such telecommunications equipment for inclusion in a high or moderate impact system is in the vital national security interest of the United States; and 
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate in a manner that identifies the telecommunications equipment for inclusion in a high or moderate impact system intended for acquisition and a detailed description of the mitigation strategies identified in paragraph (1), provided that such report may include a classified annex as necessary. 209.Prohibition on Certain Operational Expenses (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities or other official government activities. 210.Plastic Waste ReductionAll agencies and offices funded by this Act that contract with a food service provider or providers shall confer and coordinate with such food service provider or providers, in consultation with disability advocacy groups, to eliminate or reduce plastic waste, including waste from plastic straws, explore the use of biodegradable items, and increase recycling and composting opportunities. 
211.Limitation on Cost of Living Adjustments for MembersNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2022. 212.Authority to Hire Individuals Covered by the Deferred Action for Childhood Arrivals ProgramNotwithstanding any other provision of law, an entity may use amounts appropriated or otherwise made available under this Act to pay the compensation of an officer or employee without regard to the officer's or employee's immigration status if the officer or employee has been issued an employment authorization document under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, dated June 15, 2012. 
213.Annual Rate of Pay For Personnel Of Certain Legislative Branch Offices 
(a)Office of the Architect of the Capitol 
(1)Architect of the CapitolSection 1 of the Act entitled An Act to fix the annual rates of pay for the Architect of the Capitol and the Assistant Architect of the Capitol (2 U.S.C. 1802) is amended to read as follows:  1.COMPENSATIONThe compensation of the Architect of the Capitol shall be at an annual rate equal to the annual rate of basic pay for level II of the Executive Schedule.. 
(2)Deputy Architect of the CapitolSection 1203(b) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1805(b)), as redesignated by section 701(b) of Public Law 116–260 (134 Stat. 2154), is amended to read as follows:  (b)CompensationThe Deputy Architect of the Capitol shall be paid at an annual rate of pay equal to the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code, for the locality involved.. 
(3)Chief Executive Officer for Visitor Services Section 202(d) the Capitol Visitor Center Act of 2008 (2 U.S.C. 2212(d)) is amended by striking the annual rate of pay of the Deputy Architect of the Capitol and inserting an annual rate of pay equal to the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code, for the locality involved. (b)Chief of the Capitol PoliceSubsection (c) of the first section of the Act entitled An Act to establish by law the position of Chief of the Capitol Police, and for other purposes (2 U.S.C. 1902) is amended to read as follows: 
 
(c)The annual rate of pay for the Chief of the Capitol Police shall be equal to the annual rate of basic pay for level II of the Executive Schedule.. (c)Effective dateThis section and the amendments made by this section shall apply with respect to pay periods beginning on or after the later of October 1, 2021, or the date of enactment of this Act. 
214.Removal of Offensive United States Capitol Statuary 
(a)Removal and StorageNot later than 45 days after the date of the enactment of this Act, the Architect of the Capitol— (1)shall remove all Confederate statues and Confederate busts from any area of the United States Capitol which is accessible to the public; and 
(2)shall remove the bust of Roger Brooke Taney; the statue of Charles Brantley Aycock; the statue of John Caldwell Calhoun; and the statue of James Paul Clarke from any area of the United States Capitol, which is accessible to the public. (b)storage of statuesIn the case of any statue removed under subsection (a), the Architect of the Capitol shall keep such statue in storage until the Architect and the State which provided the statue arrange for the return of the statue to the State. 
(c)definitions 
(1)Confederate statueIn this section, the term Confederate statue means a statue which was provided by a State for display in the United States Capitol under section 1814 of the Revised Statutes (2 U.S.C. 2131), including a replacement statue provided by a State under section 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132), which depicts— (A)any individual who served voluntarily at any time as a member of the armed forces of the Confederate States of America or of the military forces of a State while the State was in rebellion against the United States; or 
(B)any individual who served as an official in the government of the Confederate States of America or of a State while the State was in rebellion against the United States. (2)Confederate bustIn this section, the term Confederate bust means a bust which depicts an individual described in subparagraph (A) or (B) of paragraph (1).  
215. 
(a)Sense of CongressIt is the sense of the Congress that the United States owes its deepest gratitude to those United States Capitol Police and Washington, DC, Metropolitan Police Department officers who valiantly protected the United States Capitol, Members of Congress, and staff on January 6, 2021.  (b)PlaqueThe Architect of the Capitol shall obtain an honorific plaque listing the names of all of the United States Capitol Police and Washington, DC, Metropolitan Police Department officers who served at the United States Capitol in response to the attack on January 6, 2021, and shall place the plaque at a permanent location on the western front of the United States Capitol. 
(c)Compilation of list of names 
(1)CompilationThe Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate shall jointly compile a list of the United States Capitol Police and Washington, DC, Metropolitan Police Department officers whose names should be included on the plaque under this section. (2)Specific individuals includedThe list compiled under paragraph (1) shall include each of the following individuals: 
(A)Metropolitan Police Department CommandersCommander Robert Glover; Commander Ramey Kyle.  (B)Metropolitan Police Department First DistrictLieutenant George Donigian; Sergeant Nicholas Imbrenda; Sergeant Kyle Kimball; Sergeant Jayson Cropper; Sergeant Gavin Nelson; Sergeant Bernard Grimsley; Officer Michael Fanone; Officer James Albright; Officer Katherine Lieto; Officer Steven Cobb; Officer Vincent Biscoe; Officer Bikram Rajbanshi; Officer Tyler Haines; Officer Isreal Deschaine; Officer Antonio Gould; Officer Laschon Harvell; Officer Terrance Watford; Officer Reinard Naves; Officer Owais Akhtar; Officer Gregory Crittendon; Officer Sarah Beaver; Officer Jerin Rutherford; Officer Mustafa Ak; Officer Arthur Davis; Officer Isaiah Ross; Officer Anothony Boone; Officer Brian Green; Officer Bobby Tabron; Officer Brian Sullivan; Officer Kevin Hines. 
(C)Metropolitan Police Department Fourth DistrictLieutenant William Hackerman; Sergeant Brian Peake; Sergeant Joseph Austin; Sergeant Jin Park; Sergeant Jason Mastony; Officer Brandon Bryan; Officer Bronson Spooner; Officer Jesse Leasure; Officer Carlton Wilhoit; Officer Rodgers Shipmon; Officer David Pitt; Officer Christopher Boyle; Officer Jonathon Chen; Officer Daniel Hodges; Officer Alphonso Gbatu; Officer Abdulkadir Abdi. (D)Metropolitan Police Department Fifth DistrictLieutenant Ryan Small; Officer Aleksander De’Plour; Officer Tyrone Toran; Officer Omar Forrester; Officer Davon Todd; Officer Jonathan Merrill. 
(E)Metropolitan Police Department Sixth DistrictLieutenant Justin Roth; Sergeant Isaac Huff; Sergeant Fabian Ferrera; Sergeant Derek Washington; Sergeant Calvin Johnson; Officer Steven Sajumon; Officer Daniel Houng; Officer Brayden Dyer; Officer Pria Smith; Officer Jerrita Millington; Officer Jonathan Gonzales; Officer Epshane Porter; Officer Kathryn Preibe; Officer Bryan Lligui; Officer Frantz Fulcher; Officer Jason Medina; Officer Andre Williams; Officer Juan Gonzalez; Officer Louis Manzan; Officer Divonnie Powell; Officer Jason Sterling; Officer Marc D’Avignon; Officer Michael Beel; Officer Robert Murphy; Officer Ian French; Officer Lila Morris; Officer David Eley; Officer Kevin Peralta; Officer Aaron Smith; Officer Angelica Krumnow. (F)Metropolitan Police Department Seventh DistrictLieutenant Valerie Patete; Sergeant Myo Kyaw; Sergeant Hokly Sarin; Sergeant Matthew Romeo; Sergeant Stephen Sharp; Officer Andi Zogo; Officer Joenika Laney; Officer Evan Douglas; Officer Henry Foulds; Officer Erika Magnuson; Officer Rudolph Tyson. 
(G)Metropolitan Police Department MPASergeant Paul Riley; Sergeant William Bogner. (H)Metropolitan Police Department Special Liaison BranchOfficer Anthony Walsh. 
(I)Metropolitan Police Department Special Operations DivisionLieutenant Ronald Wilkins; Lieutenant Jason Bagshaw; Sergeant Terry Thorne; Detective Jeffrey Bruce; Detective Phuson Nguyen; Detective Willis Mitchell; Detective Damion Johnson; Detective Victor DePeralta; Officer Tina Ramadhan; Officer Christina Laury; Officer Christopher Cartwright; Officer Steven Chih; Officer Eric Watson; Officer Michael Dowling; Officer Christopher Wickham; Officer Shawn Caldwell. (J)Metropolitan Police Department Youth DivisionSergeant Johnnie Barnes; Detective Janine Leftwich; SPO Jannique Spriggs. 
(K)United States Capitol PoliceOfficer Michael Garner; Officer David Callaghan; Officer Christopher Wilkerson; Officer Zhen Yuan; Officer Jonathan Collins; Officer Ryan Campbell; Officer Dynasty Lancaster; Officer Kenrick Ellis; Officer John Caldarella; Officer Bruno Felberg-Borges; Officer Joshua Dopson; Officer Justin Nixon; Officer Kimberly Norton; Officer Kiara Waller; Officer Perry Howe; Officer Edwards Gaskins; Officer Devan Gowdy; Officer Mark Ode; Officer Sarah Sherman; Officer Christopher Hines; Officer Edyta Zak; Officer Brett M. Sorrell; Officer Shauni R. Kerkhoff; Sergeant A. Aquilino Gonell; Sergeant Marilyn C. Guzman; Sergeant Kevin Alde; Lieutenant Rani Brooks; Lieutenant Shawn A. Walton; Lieutenant Dennis J. Kelly; Sergeant Nicholas G. Simons; Sergeant Joseph A. Breen; Sergeant Christopher T. Sprifke; Sergeant Adam Descamp.  (3)Confirmation of namesThe Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate shall work with the United States Capitol Police and the Washington, DC, Metropolitan Police Department to confirm the accuracy of the list compiled under paragraph (1). 
216.Plaque to Honor Law Enforcement Agencies Responding to Attack on Capitol 
(a)Sense of CongressIt is the sense of the Congress that the United States owes its deepest gratitude to those United States Capitol Police and Washington, DC, Metropolitan Police Department officers, as well as officers from multiple Federal, State, and local law enforcement agencies, who valiantly protected the United States Capitol, Members of Congress, and staff on January 6, 2021. (b)PlaqueThe Architect of the Capitol shall obtain an honorific plaque that commends the examples of bravery and service-above-self demonstrated by officers of the United States Capitol Police, the Metropolitan Police Department of the District of Columbia, and the multiple Federal, State, and local law enforcement agencies and protective entities on the list compiled under subsection (c) that joined alongside of them during the January 6, 2021 attack on the United States Capitol, and shall place the plaque at a permanent location on the western front of the United States Capitol. 
(c)List of agencies 
(1)CompilationThe Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate shall jointly compile a list of Federal, State, and local law enforcement agencies and protective entities whose names should be included on the plaque under subsection (b). (2)Specific Federal agencies and entities includedThe list compiled under paragraph (1) shall include each of the following Federal law enforcement agencies and protective entities: 
(A)The United States Capitol Police. (B)The National Guard Bureau, Department of Defense. 
(C)The Department of Homeland Security.  (D)The Bureau of Alcohol, Tobacco, Firearms and Explosives.  
(E)The Federal Bureau of Investigation. (F)The Pentagon Force Protection Agency, Department of Defense. 
(G)The United States Secret Service.  (H)The United States Park Police. 
(I)The United States Marshals Service. (J)The Department of Health and Human Services.  
(3)Specific State and local law agencies includedThe list compiled under paragraph (1) shall include each of the following State and local law enforcement agencies: (A)Metropolitan Police Department of the District of Columbia. 
(B)Metropolitan Washington Airports Authority. (C)Metro Transit Police Department, Washington Metropolitan Area Transit Authority. 
(D)Virginia State Police. (E)Fairfax County, Virginia, Police Department. 
(F)Prince William County, Virginia, Police Department. (G)Arlington County, Virginia, Police Department. 
(H)Maryland Department of State Police. (I)Prince George’s County, Maryland, Police Department. 
(J)Montgomery County, Maryland, Department of Police. (K)New Jersey State Police. 
(4)ConfirmationThe Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate shall work with the agencies and entities described in paragraphs (2) and (3) to confirm the accuracy of the list compiled under this section. (d)Presentation of matching plaques to agencies and entitiesFor each of the law enforcement agencies and protective entities whose name is included on the plaque under subsection (b), the Architect of the Capitol shall obtain and present a plaque which matches the plaque under subsection (b). 
217. 
(a)In GeneralThe appropriate security official of the House of Representatives and the Senate shall submit a report (in the appropriate format) to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and Senate not later than 60 days after enactment of this Act on the procedures in place for evacuating the Membership, staff, workforce, and visitors of the Capitol, the House Office Buildings and the Senate Office buildings. (b)Requirements of ReportThe report referenced in subsection (a) shall include an assessment of previous evacuations, plans for evacuations involving civil disturbances, emergency management and emergency preparedness training and existing emergency action response plans and policies. 
(c)Classification of ReportThe report accompanying this section shall be submitted in unclassified form but may be accompanied by a classified annex. 218.None of the funds appropriated or otherwise made available by this Act may be used by the United States Capitol Police to enforce the prohibition on the use of scooters on the United States Capitol Grounds.This Act may be cited as the Legislative Branch Appropriations Act, 2022.   Passed the House of Representatives July 28, 2021.Cheryl L. Johnson,Clerk. 